(4) allowing the State to introduce his daughter's testimony, and (5)
                denying his motion for a new trial based on juror misconduct.
                The DA's office disqualification
                            Monroe asserts that the district court erred when it refused to
                disqualify the entire DA's office because the accusation that he attempted
                to solicit a deputy district attorney's murder prevented the DA's office
                from prosecuting him impartially. Further, Monroe argued that
                disqualification was warranted because DiGiacomo was improperly
                screened from his solicitation to commit murder case.
                            This court reviews a district court's decision regarding the
                disqualification of a prosecutor's office for an abuse of discretion.   Collier v.
                Legakes, 98 Nev. 307, 309, 646 P.2d 1219, 1220 (1982).
                            An entire prosecutor's office may be disqualified only "in
                extreme cases where the appearance of unfairness or impropriety is so
                great that the public trust and confidence in our criminal justice system
                could not be maintained without such action."         Id. at 310, 646 P.2d at
                1221. When considering a motion to disqualify a prosecutor's office, the
                district court should determine whether, under the totality of
                circumstances, "the prosecutorial function could be carried out impartially
                and without breach of any privileged communication." Id. at 310, 646 P.2d
                at 1220.
                             The district court did not abuse its discretion in denying the
                motion to disqualify because the court considered all relevant factors
                before making its decision. The district court held an evidentiary hearing
                regarding the disqualification issue and considered every argument
                Monroe raised before ultimately deciding to deny his disqualification
                motion.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                              Monroe also argues that the district court should have
                reconsidered his motion to disqualify once the State attempted to call
                DiGiacomo to testify. This claim lacks merit because the district court did
                not base its decision solely on the fact that DiGiacomo would not testify.'
                Once the State expressed its desire to call DiGiacomo as a witness, the
                court considered all circumstances and determined that DiGiacomo's
                testimony would not unfairly prejudice Monroe's ability to prepare for
                trial. Therefore, the district court did not abuse its discretion in denying
                Monroe's motion to disqualify.
                Judge Leavitt's testimony
                              Monroe argues that the district court erred when it denied his
                motion to preclude Judge Leavitt's testimony because she had no personal
                knowledge of the alleged murder plot, her status as a judge would unfairly
                prejudice the jury, and his proposed stipulation that she presided over
                Monroe's previous burglary trial made her testimony unnecessary.
                              Generally, this court reviews a district court's decision to
                admit evidence for an abuse of discretion; however, when evidence
                admissibility issues implicate constitutional rights, this court applies a de
                novo review. Hernandez v. State, 124 Nev. 639, 646, 188 P.3d 1126, 1131
                (2008). Monroe does not assert that Judge Leavitt's testimony violated
                any of his constitutional rights; thus, this issue is reviewed for an abuse of
                discretion.
                              The district court did not abuse its discretion in allowing
                Judge Leavitt to testify because the court weighed the testimony's

                       'The district court never explicitly precluded DiGiacomo from
                testifying. Rather, it did not address the issue because the State initially
                said it would not call her as a witness.


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                probative value against its prejudicial effect before making a decision.
                The district court correctly determined that Judge Leavitt's testimony
                contained more pertinent information than Monroe's proposed stipulation,
                including her role in presiding over cases and why someone might target a
                judge in a particular case.
                The pretrial petition for a writ of habeas corpus to dismiss the grand jury
                indictment
                            Marcos Pacheco was incarcerated with Monroe and Gutierrez
                and often served as a lookout when Gutierrez and Monroe discussed the
                murder plot. Pacheco and Gutierrez testified against Monroe at Monroe's
                grand jury hearing. Monroe filed a pretrial petition for writ of habeas
                corpus arguing that the district court should dismiss his indictment
                because the State withheld the exculpatory evidence of Pacheco's felony
                conviction and Gutierrez's pending charges from the grand jury. The
                district court found that the alleged withheld evidence was not
                exculpatory and denied Monroe's writ petition.
                            This court reviews a district court's decision to deny a motion
                to dismiss a grand jury indictment for an abuse of discretion. Hill v. State,
                124 Nev. 546, 550, 188 P.3d 51, 54 (2008). In Lay v. State, this court
                stated that a prosecutor must disclose all exculpatory evidence (evidence
                that 'will explain away the charge') to a grand jury. 110 Nev. 1189,
                1197, 886 P.2d 448, 453 (1994) (quoting NRS 172.145). Evidence that
                impeaches a witness's credibility is generally not considered exculpatory.
                See id. at 1198, 886 P.2d at 453-54.
                            The district court properly denied Monroe's motion because
                Monroe did not prove that the prosecution withheld any exculpatory
                evidence from the grand jury. At the grand jury hearing, Gutierrez
                testified that he was currently in custody and facing pending charges, and
SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                Pacheco testified that he was also incarcerated. Further, both men
                testified that they were not receiving special treatment in return for their
                testimony. The grand jury was aware of the charges against both
                witnesses, which could only be used to impeach their credibility, not
                negate Monroe's murder solicitation charges. Accordingly, the district
                court did not abuse its discretion in denying Monroe's pretrial petition for
                a writ of habeas corpus.
                Monroe's daughters' testimony
                             Monroe asserts that the district court erred when it allowed
                the State to introduce his daughters' prior statements of abuse to rebut
                the assertion that Monroe was not a violent person. He asserts that this
                evidence violated NRS 48.045 because he did not place his character at
                issue through his trial testimony. He further asserts that the admission of
                his daughter's testimony violated his Sixth Amendment Confrontation
                Clause rights.
                             "This court reviews a district court's decision to admit or
                exclude evidence for an abuse of discretion." Jezdik v. State, 121 Nev. 129,
                135, 110 P.3d 1058, 1062 (2005). However, the Confrontation Clause issue
                must be reviewed de novo. See Hernandez, 124 Nev. at 646, 188 P.3d at
                1131.
                        NRS 48.045
                             The prosecution cannot admit evidence of an accused's
                character to prove conduct; however, the prosecution can admit character
                evidence when used to rebut character evidence that the accused offered at
                trial. NRS 48.045.
                             Under NRS 48.045, the district court properly allowed the
                State to present rebuttal character evidence because Monroe placed his
                character at issue through his testimony that he was not a violent person.
SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                      Confrontation Clause
                            The Sixth Amendment Confrontation Clause states that "[i]n
                all criminal prosecutions, the accused shall enjoy the right to . . . be
                confronted with the witnesses against him." U.S. Const. amend. VI. The
                confrontation clause precludes the admission of testimonial hearsay
                statements, unless the declarant is unavailable to testify at trial, and the
                defendant had an opportunity for an effective cross-examination.      Chavez
                v. State, 125 Nev. 328, 337, 213 P.3d 476, 483 (2009) (citing Crawford v.
                Washington, 541 U.S. 36, 53-54 (2004)). However, a confrontation clause
                violation is subject to a harmless-error analysis.     Medina v. State, 122
                Nev. 346, 355, 143 P.3d 471, 476 (2006) (citing Power v. State, 102 Nev.
                381, 384, 724 P.2d 211, 213 (1986)). A court's error is harmless when
                overwhelming evidence of guilt exists—such that the conviction would
                likely stand even if the district court did not err. Pasgove v. State, 98 Nev.
                434, 436, 651 P.2d 100, 101-02 (1982).
                            The district court's decision to admit the children's testimony
                violated Monroe's right to be confronted, but his error was harmless. The
                children's statements were hearsay because they were not made at
                Monroe's murder solicitation trial and the State offered the statements for
                the truth of the matter asserted within them. The State failed to
                demonstrate that the children were unavailable to testify at trial, which
                violates Chavez and Crawford.        However, this violation is harmless
                because the evidence was only used to prove Monroe had a violent
                character; it did not go to the core of the murder solicitation charges.
                Further, the State presented a great deal of evidence that Monroe
                attempted to hire someone to kill Judge Leavitt, DiGiacomo and Nikell.
                Therefore, overwhelming evidence of Monroe's guilt existed outside of

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                Monroe's daughters' statements. In accordance with Pasgove, the district
                court's error does not warrant reversal.
                Monroe's motion for a new trial based on juror misconduct
                             Monroe asserts that the jurors lied during voir dire because
                they failed to disclose that they were afraid that he might procure
                someone to kill them. Monroe claims that the jurors' failure to disclose
                their fear violated his right to a fair trial by an impartial jury.
                             When a defendant accuses a juror of lying during voir dire
                'about a matter of potential bias or prejudice,' the critical question is
                whether the juror intentionally concealed bias. And that determination is
                left to the trial court's sound discretion." Maestas u. State, 128 Nev. „
                275 P.3d 74, 85 (2012) (quoting Lopez v. State, 105 Nev. 68, 89, 769 P.2d
                1276, 1290 (1989)).
                             The district court did not abuse its discretion in denying
                Monroe's motion for a new trial because it found that Monroe did not
                establish that any jurors intentionally concealed a bias during voire dire.
                Additionally, the district court determined Monroe was not prejudiced in
                any way because the jurors did not let their fear affect their ability to
                perform their duties. Accordingly, Monroe was not entitled to new trial.
                             Based on the foregoing, we determine that Monroe is not
                entitled to any relief from the district court's judgment. Accordingly, we
                             ORDER the judgrym44-of the ,district court AFFIRMED.



                                          Gibbons


                                             J.                                        J.
                                                             Saitta

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                cc: Hon. Douglas W. Herndon, District Judge
                     Christina A. DiEdoardo
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 8
(0) 1947A